            Case 1:19-cr-00093-VEC Document 66 Filed 10/26/20 Page 1 of 3
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 10/26/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 19-CR-93 (VEC)
                                                              :
 TYMEEKE JOHNSON,                                             :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on November 1, 2019, Mr. Johnson was sentenced to five years of probation,

Dkt. 50;

         WHEREAS a special condition of Mr. Johnson’s probation is to appear before this Court

once per year beginning on November 6, 2020, Dkt. 50;

         WHEREAS on September 29, 2020, the Court held a Violation of Probation hearing in

this matter; and

         WHEREAS at the hearing, the Court scheduled a status conference to be held on

Thursday, December 3, 2020, at 2:00 P.M.;

         IT IS HEREBY ORDERED that the status conference scheduled for November 6, 2020 is

CANCELLED. Mr. Johnson must appear for the status conference scheduled for Thursday,

December 3, 2020, at 2:00 P.M. The proceeding will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Only those
         Case 1:19-cr-00093-VEC Document 66 Filed 10/26/20 Page 2 of 3




individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the

December 3, 2020 conference by dialing 1-888-363-4749, using the access code 3121171 and

the security code 0093. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.




SO ORDERED.

                                                    _________________________________
Date: October 26, 2020                                    VALERIE CAPRONI
      New York, NY                                        United States District Judge
          Case 1:19-cr-00093-VEC Document 66 Filed 10/26/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
